
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.48


REGISTRATION RIGHTS AGREEMENT


        REGISTRATION RIGHTS AGREEMENT, dated as of December 18, 2003 (this
"Agreement"), by and among The Macerich Partnership, L.P., a Delaware limited
partnership (the "Partnership"),The Macerich Company, a Maryland corporation
(the "Company"), and The Taubman Realty Group Limited Partnership, a Delaware
limited partnership (the "Investor").

        WHEREAS, pursuant to that certain Acquisition and Contribution Agreement
by and among the Investor, Biltmore Holdings Associates 1 LLC, an Arizona
limited liability company, the Partnership and the Company (the "Contribution
Agreement"), the Partnership has agreed to issue 705,635.87 Common Units of the
Partnership (the "Common Units") to the Investor; and

        WHEREAS, the Common Units may be redeemed, under certain circumstances,
for shares of the Company's Common Stock, par value $.01 per share (the "Common
Shares"); and

        WHEREAS, in connection with the Contribution Agreement, the Company has
agreed to register under the Securities Act of 1933, as amended (the "Securities
Act", which term includes the rules and regulations thereunder, all as the same
shall be in effect at the relevant time) any Common Shares issuable upon
redemption of Common Units issuable to Investors (the "Registrable Shares"); and

        WHEREAS, the parties hereto desire to enter into this Agreement to
evidence the foregoing agreement of the Company and the mutual covenants of the
parties relating thereto.

        NOW, THEREFORE, in consideration of the foregoing and the covenants of
the parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, subject to the terms
and conditions set forth herein, the parties hereby agree as follows:

        Section 1. Certain Definitions. In this Agreement the following terms
shall have the following respective meanings:

        "Commission" shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

        "Common Shares" shall have the meaning ascribed to in the recitals to
this Agreement.

        "Common Units" shall have the meaning ascribed to it in the recitals to
this Agreement.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the relevant time.

        "Filing Date" shall have the meaning ascribed to it in Section 2(a) of
this Agreement.

        "Holders" shall mean (i) the Investor, (ii) each Person holding Common
Units that have been transferred or assigned by the Investor or another Holder,
which transfer or assignment is properly completed in accordance with the terms
of the Partnership Agreement and Section 8 of this Agreement and (iii) if a
Shelf Registration Statement is filed, each Person holding Registrable Shares as
a result of a transfer or assignment to that Person of Registrable Shares other
than pursuant to an effective Registration Statement or Rule 144, which transfer
or assignment is properly completed in accordance with the Company's Articles of
Incorporation, as amended from time to time, and Section 8 of this Agreement.

        "Indemnified Party" shall have the meaning ascribed to it in
Section 5(c) of this Agreement.

        "Indemnifying Party" shall have the meaning ascribed to it in
Section 5(c) of this Agreement.

        "Issuance Registration Statement" shall have the meaning ascribed to it
in Section 2(a) of this Agreement.

        "Partnership Agreement" shall mean the Amended and Restated Limited
Partnership Agreement of the Partnership dated as of March 16, 1994, as amended
from time to time.

--------------------------------------------------------------------------------


        "Person" shall mean an individual, corporation, partnership, limited
liability company, estate, trust, association, private foundation, joint stock
company or other entity.

        The terms "Register," "Registered" and "Registration" refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act providing for the issuance to, or the sale
by, the Holders of Registrable Shares in accordance with the method or methods
of distribution described in such Registration Statement, and the declaration or
ordering of the effectiveness of such Registration Statement by the Commission.

        "Registrable Shares" shall have the meaning ascribed to it in the
recitals to this Agreement.

        "Registration Expenses" shall mean all out-of-pocket expenses (excluding
Selling Expenses) incurred by the Company in connection with any attempted or
completed registration pursuant to Sections 2 and 3 hereof, including, without
limitation, the following: (a) all registration, filing and listing fees;
(b) fees and expenses of compliance with federal and state securities or real
estate syndication laws (including, without limitation, reasonable fees and
disbursements of counsel in connection with state securities and real estate
syndication qualifications of the Registrable Shares under the laws of such
jurisdictions as the Holders may reasonably designate); (c) printing (including,
without limitation, expenses of printing or engraving certificates for the
Registrable Shares in a form eligible for deposit with The Depository Trust
Company and otherwise meeting the requirements of any securities exchange on
which they are listed and of printing registration statements and prospectuses),
messenger, telephone, shipping and delivery expenses; (d) fees and disbursements
of counsel for the Company; (e) fees and disbursements of all independent public
accountants of the Company; (f) Securities Act liability insurance if the
Company so desires; (g) fees and expenses of other Persons reasonably necessary
in connection with the registration, including any experts, retained by the
Company; (h) fees and expenses incurred in connection with the listing of the
Registrable Shares on each securities exchange on which securities of the same
class or series are then listed; and (i) fees and expenses associated with any
filing with the National Association of Securities Dealers, Inc. required to be
made in connection with the Registration Statement.

        "Registration Statement" shall mean either an Issuance Registration
Statement or a Shelf Registration Statement.

        "Rule 144" shall mean Rule 144 promulgated by the Commission under the
Securities Act, or any successor rule or regulation.

        "Securities Act" shall have the meaning ascribed to it in the recitals
to this Agreement.

        "Selling Expenses" shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to any sale of Registrable
Shares.

        "Shelf Registration Statement" shall have the meaning ascribed to it in
Section 2(b) of this Agreement.

        "Suspension Right" shall have the meaning ascribed to it in Section 2(c)
of this Agreement.

        Section 2. Registration.

        (a)   Subject to the provisions of Section 2(b) below, the Company will
file with the Commission a registration statement on Form S-3 (the "Issuance
Registration Statement") under Rule 415 under the Securities Act relating to the
issuance to the Investors of Common Shares upon redemption of Common Units, such
filing to be made on or within five business days after the first anniversary of
the date hereof (the "Filing Date"); provided, however, that, notwithstanding
the foregoing, the Filing Date may be such other date as may be required under
applicable provisions of the Securities Act or by the Commission pursuant to its
interpretations of the Securities Act, the Exchange Act and other applicable
federal securities laws. The Company

2

--------------------------------------------------------------------------------

shall use its reasonable best efforts to cause the Issuance Registration
Statement to be declared effective by the Commission for all Registrable Shares
covered thereby as soon as practicable thereafter. In the event the Company is
unable to cause such Issuance Registration Statement to be declared effective by
the Commission within ninety (90) days following the Filing Date, then the
rights of the Holders set forth in Section 2(b) below shall apply to the
Registrable Shares. Notwithstanding the availability of rights under
Section 2(b), the Company shall continue to use its reasonable best efforts to
cause the Issuance Registration Statement to be declared effective by the
Commission until such time as the Company shall have filed and had declared
effective a Shelf Registration Statement in accordance with Section 2(b). If the
Issuance Registration Statement is declared effective by the Commission, the
Company agrees to use its reasonable best efforts to keep such Issuance
Registration Statement continuously effective until all Holders have tendered
for redemption their Common Units.

        (b)   In the event that Form S-3 is unavailable at the Filing Date as a
form for an Issuance Registration Statement, or Form S-3 becomes unavailable as
a form for an Issuance Registration Statement following the Filing Date, or the
Company is unable, for any reason, to cause an Issuance Registration Statement
to be declared effective by the Commission within ninety (90) days following the
Filing Date, then within ten (10) days after the occurrence of any such event,
the Company shall file a registration statement on Form S-3 or another
appropriate form (a "Shelf Registration Statement") under Rule 415 under the
Securities Act relating to the resale of all Registrable Shares. The Company
agrees to use its reasonable best efforts to cause such Shelf Registration
Statement to be declared effective by the Commission and to keep such Shelf
Registration Statement effective until the date that is the earliest of (i) two
(2) years following the date on which the last Holder tendered for redemption
any Common Units, (b) the date on which all Registrable Shares have been
disposed of by Holders, and (c) the date on which it is no longer necessary to
keep the Shelf Registration Statement effective because the Registrable Shares
may be freely sold without limitation on volume or manner of sale pursuant to
Rule 144. After the Company has filed the Shelf Registration Statement and it is
declared effective, any obligation of the Company to file an Issuance
Registration Statement pursuant to Section 2(a) above shall be suspended for so
long as the Shelf Registration Statement remains effective.

        (c)   Notwithstanding the foregoing, the Company shall have the right
(the "Suspension Right") to defer any such filing (or suspend sales under any
filed Registration Statement or defer the updating of any filed Registration
Statement and suspend sales thereunder) for a period of not more than 105 days
during any one-year period ending on December 31, if the Company shall furnish
to the Holders a certificate signed by an executive officer or any director of
the Company stating that, in the good faith judgment of the Company, it would be
detrimental to the Company and its stockholders to file such Registration
Statement or amendment thereto at such time (or continue sales under a filed
Registration Statement) and therefore the Company has elected to defer the
filing of such Registration Statement (or suspend sales under a filed
Registration Statement).

        Section 3. Registration Procedures.

        (a)   The Company shall promptly notify the Holders of the occurrence of
any of the following events:

        (i)    when any Registration Statement relating to the Registrable
Shares or post-effective amendment thereto filed with the Commission has become
effective;

        (ii)   the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement;

3

--------------------------------------------------------------------------------




        (iii)  the suspension of sales under an effective Registration Statement
by the Company in accordance with Section 2(c) above;

        (iv)  the Company's receipt of any notification of the suspension of the
qualification of any Registrable Shares covered by a Registration Statement for
sale in any jurisdiction; or

        (v)   the existence of any event, fact or circumstance that results in a
Registration Statement or prospectus relating to Registrable Shares or any
document incorporated therein by reference containing an untrue statement of
material fact or omitting to state a material fact required to be stated therein
or necessary to make the statements therein not misleading during the
distribution of securities.

        The Company agrees to use its reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of any such Registration
Statement or any state qualification as promptly as possible. The Holders agree
that upon receipt of any notice from the Company of the occurrence of any event
of the type described in Section 3(a)(ii), (iii), (iv) or (v) to immediately
discontinue any disposition of Registrable Shares pursuant to any Registration
Statement until the receipt of written notice from the Company that such
disposition may be made.

        (b)   The Company shall provide to the Holders, at no cost to the
Holders, a copy of the Registration Statement and any amendment thereto used to
effect the Registration of the Registrable Shares, each prospectus contained in
such Registration Statement or post-effective amendment and any amendment or
supplement thereto and such other documents as the Holders may reasonably
request in order to facilitate the disposition of the Registrable Shares covered
by such Registration Statement. If a Shelf Registration Statement is filed, the
Company consents to the use of each such prospectus and any supplement thereto
by the Holders in connection with the offering and sale of the Registrable
Shares covered by such Registration Statement or any amendment thereto. If a
Shelf Registration Statement is filed, the Company shall also file a sufficient
number of copies of the prospectus and any post-effective amendment or
supplement thereto with the New York Stock Exchange, Inc. (or, if the Common
Shares are no longer listed thereon, with such other securities exchange or
market on which the Common Shares are then listed) so as to enable the Holders
to have the benefits of the prospectus delivery provisions of Rule 153 under the
Securities Act.

        (c)   The Company agrees to use its reasonable best efforts to cause the
Registrable Shares covered by a Registration Statement to be registered with or
approved by such state securities authorities as may be necessary to enable the
Holders to consummate the disposition of such shares pursuant to the plan of
distribution set forth in the Registration Statement; provided, however, that
the Company shall not be obligated to take any action to effect any such
Registration, qualification or compliance pursuant to this Section 3 in any
particular jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such Registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction.

        (d)   Subject to the Company's Suspension Right, if any event, fact or
circumstance requiring an amendment to a Registration Statement relating to the
Registrable Shares or supplement to a prospectus relating to the Registrable
Shares shall exist, immediately upon becoming aware thereof the Company agrees
to notify the Holders and prepare and furnish to the Holders a post-effective
amendment to the Registration Statement or supplement to the prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of the Registrable Shares,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading.

4

--------------------------------------------------------------------------------




        (e)   The Company agrees to use its reasonable best efforts (including
the payment of any listing fees) to obtain the listing of all Registrable Shares
covered by the Registration Statement on each securities exchange on which
securities of the same class or series are then listed.

        (f)    The Company agrees to use its reasonable best efforts to comply
with the Securities Act and the Exchange Act in connection with the offer and
sale of Registrable Shares pursuant to a Registration Statement, and, as soon as
reasonably practicable following the end of any fiscal year during which a
Registration Statement effecting a Registration of the Registrable Shares shall
have been effective, to make available to its security holders an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act.

        (g)   If a Shelf Registration Statement is filed, the Company agrees to
cooperate with the selling Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Shares to be sold pursuant to
a Registration Statement and not bearing any Securities Act legend; and enable
certificates for such Registrable Shares to be issued for such numbers of shares
and registered in such names as the Holders may reasonably request at least two
business days prior to any sale of Registrable Shares.

        Section 4. Expenses of Registration.

        The Company shall pay all Registration Expenses incurred in connection
with the registration, qualification or compliance pursuant to Sections 2 and 3
hereof. All Selling Expenses incurred in connection with the sale of Registrable
Shares by any of the Holders shall be borne by the Holder selling such
Registrable Shares. Each Holder shall pay the expenses of its own counsel.

        Section 5. Indemnification and Contribution.

        (a)   The Company will (i) indemnify each Holder, each Holder's officers
and directors, and each Person controlling such Holder within the meaning of
Section 15 of the Securities Act, against all expenses, claims, losses, damages
and liabilities (including reasonable legal expenses), arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any Registration Statement or prospectus relating to the
Registrable Shares, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(ii) reimburse each Holder for all reasonable legal or other expenses incurred
in connection with investigating or defending any such action or claim as such
expenses are incurred, provided, however, that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any untrue statement or omission or alleged
untrue statement or omission, made in reliance upon and in conformity with
information furnished in writing to the Company by such Holder for inclusion
therein; and provided further, that the Company shall not be liable with respect
to any preliminary prospectus or preliminary prospectus supplement to the extent
that any such expenses, claims, losses, damages and liabilities result from the
fact that Registrable Shares were sold to a Person as to whom it shall be
established that there was not sent or given at or prior to the written
confirmation of such sale a copy of the prospectus as then amended or
supplemented under circumstances where such delivery is required under the
Securities Act, if the Company shall have previously furnished copies thereof to
such Indemnified Party in sufficient quantities to enable such Indemnified Party
to satisfy such obligations and the expense, claim, loss, damage or liability of
such Indemnified Party results from an untrue statement or omission of a
material fact contained in the preliminary prospectus or the preliminary
prospectus supplement which was corrected in the prospectus.

        (b)   Each Holder selling shares pursuant to a Registration Statement
and any agents of each Holder that facilitate the distribution of Registrable
Shares will (i) indemnify the Company, each of its directors and each of its
officers who signs the Registration Statement, and each Person who

5

--------------------------------------------------------------------------------

controls the Company within the meaning of Section 15 of the Securities Act,
against all expenses, claims, losses, damages and liabilities (including
reasonable legal fees and expenses) arising out of or based on (A) any untrue
statement (or alleged untrue statement) of a material fact contained in any such
Registration Statement or prospectus, or any amendment or supplement thereto, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement or prospectus, in reliance upon and in
conformity with information furnished in writing to the Company by such Holder
for inclusion therein, or (B) any failure by such Holder to deliver a prospectus
where such delivery is required under the Securities Act, the Company shall have
furnished copies of such prospectus to such Holder in sufficient quantities to
permit such Holder to satisfy such obligations and such prospectus corrected an
untrue statement or omission of a material fact contained in a preliminary
prospectus, and (ii) reimburse the Company for all reasonable legal or other
expenses incurred in connection with investigating or defending any such action
or claim as such expenses are incurred.

        (c)   Each party entitled to indemnification under this Section 5 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party shall not relieve it from any
liability which it may have to the Indemnified Party pursuant to the provisions
of this Section 5 except to the extent of the actual damages suffered by such
delay in notification. The Indemnifying Party shall assume the defense of such
action, including the employment of counsel to be chosen by the Indemnifying
Party to be reasonably satisfactory to the Indemnified Party, and payment of
expenses. The Indemnified Party shall have the right to employ its own counsel
in any such case, but the legal fees and expenses of such counsel shall be at
the expense of the Indemnified Party, unless the employment of such counsel
shall have been authorized in writing by the Indemnifying Party in connection
with the defense of such action, or the Indemnifying Party shall not have
employed counsel to take charge of the defense of such action or the Indemnified
Party shall have reasonably concluded that there may be defenses available to it
or them which are different from or additional to those available to the
Indemnifying Party (in which case the Indemnifying Party shall not have the
right to direct the defense of such action on behalf of the Indemnified Party),
in any of which events such fees and expenses shall be borne by the Indemnifying
Party. No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

        (d)   If the indemnification provided for in this Section 5 is
unavailable to a party that would have been an Indemnified Party under this
Section 5 in respect of any expenses, claims, losses, damages and liabilities
referred to herein, then each party that would have been an Indemnifying Party
hereunder shall, in lieu of indemnifying such Indemnified Party, contribute to
the amount paid or payable by such Indemnified Party as a result of such
expenses, claims, losses, damages and liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and such Indemnified Party on the other in connection with the statement or
omission which resulted in such expenses, claims, losses, damages and
liabilities, as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Indemnifying Party or such Indemnified Party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section

6

--------------------------------------------------------------------------------




were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this Section 5(d).

        (e)   No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

        (f)    In no event shall any Holder be liable for any expenses, claims,
losses, damages or liabilities pursuant to this Section 5 in excess of the net
proceeds to such Holder of any Registrable Shares sold by such Holder.

        Section 6. Information to be Furnished by Holders. Each Holder shall
furnish to the Company such information as the Company may reasonably request
and as shall be required in connection with any Registration Statement and
related proceedings referred to in Section 2 hereof. If any Holder fails to
provide the Company with such information within 10 business days of receipt of
the Company's request, the Company's obligations under Section 2 hereof with
respect to such Holder or the Registrable Shares owned by such Holder, shall be
suspended until such Holder provides such information.

        Section 7. Black-Out Period. The Holders agree, if requested by the
Company, or the underwriters or financial advisors in an offering of the
Company's securities pursuant to a registration statement filed with the
Commission (a "Registered Offering"), not to effect any public sale or
distribution of any Registrable Shares, including a sale pursuant to Rule 144,
during the 15-day period prior to, and during the 90-day period beginning on,
the date of pricing of each such Registered Offering.

        Section 8. Transfer of Registration Rights. The rights and obligations
of a Holder under this Agreement may be transferred or otherwise assigned to:
(i) a transferee or assignee of Common Units provided that (A) after the
transfer, all of the Common Units originally issued to the Investor would be
held by no more than ten (10) Persons, (B) such Common Units are transferred in
accordance with the terms of the Partnership Agreement, (C) such transferee or
assignee becomes a party to this Agreement or agrees in writing to be subject to
the terms hereof to the same extent as if such transferee or assignee were an
original party hereunder and (D) the Company is given written notice by such
Holder of such transfer or assignment stating the name and address of such
transferee or assignee and identifying the securities with regard to which such
rights and obligations are being transferred or assigned; or (ii) a transferee
or assignee of Common Shares issued upon redemption of Common Units that have
not been issued pursuant to an Issuance Registration Statement, provided that
(E) after the transfer, all such Common Shares would be held by no more than ten
(10) Persons, (F) such Common Shares are transferred in accordance with the
Company's Articles of Incorporation, as amended from time to time, (G) such
transferee or assignee becomes a party to this Agreement or agrees in writing to
be subject to the terms hereof to the same extent as if such transferee or
assignee were an original party hereunder, and (H) the Company is given written
notice by such Holder of such transfer or assignment stating the name and
address of such transferee or assignee and identifying the securities with
regard to which such rights and obligations are being transferred or assigned.

        Section 9. Miscellaneous.

        (a)   Governing Law. This Agreement shall be governed in all respects by
the laws of the State of Delaware.

        (b)   Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

        (c)   Amendment. No supplement, modification, waiver or termination of
this Agreement shall be binding unless executed in writing by the Company and
the Holders of at least a majority of the Common Units.

7

--------------------------------------------------------------------------------




        (d)   Notices, etc. Each notice, demand, request, request for approval,
consent, approval, disapproval, designation or other communication (each of the
foregoing being referred to herein as a notice) required or desired to be given
or made under this Agreement shall be in writing (except as otherwise provided
in this Agreement), and shall be effective and deemed to have been received
(i) when delivered in person, (ii) when sent by fax with receipt acknowledged,
(iii) five (5) days after having been mailed by certified or registered United
States mail, postage prepaid, return receipt requested, or (iv) the next
business day after having been sent by a nationally recognized overnight mail or
courier service, receipt requested. Notices shall be addressed as follows:
(a) if to the Investor, at such Investor's address or fax number set forth below
its signature hereon, or at such other address or fax number as such Investor
shall have furnished to the Company in writing, or (b) if to any assignee or
transferee of the Investor, at such address or fax number as such assignee or
transferee shall have furnished the Company in writing, or (c) if to the
Company, at the address of its principal executive offices and addressed to the
attention of the President, or at such other address or fax number as the
Company shall have furnished to the Holders. Any notice or other communication
required to be given hereunder to a Holder in connection with a registration may
instead be given to a designated representative of such Holder.

        (e)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by fewer than all of the parties
hereto (provided that each party executes one or more counterparts), each of
which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

        (f)    Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.

        (g)   Section Titles. Section titles are for descriptive purposes only
and shall not control or alter the meaning of this Agreement as set forth in the
text.

        (h)   Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns.

        (i)    Remedies. The Company and the Investor acknowledge that there
would be no adequate remedy at law if any party fails to perform any of its
obligations hereunder, and accordingly agree that the Company and each Holder,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of another
party under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.

        (j)    Attorneys' Fees. If the Company or any Holder brings an action to
enforce its rights under this Agreement, the prevailing party in the action
shall be entitled to recover its costs and expenses, including, without
limitation, reasonable attorneys' fees, incurred in connection with such action,
including any appeal of such action. [signature page follows]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


 
 
 
 
 
      THE MACERICH PARTNERSHIP, L.P.
 
 
 
 
 
      By:   THE MACERICH COMPANY,
General Partner
 
 
 
 
 
          By:  

--------------------------------------------------------------------------------

Richard A. Bayer
Executive Vice President,
General Counsel and Secretary
 
 
 
 
 
      THE MACERICH COMPANY
 
 
 
 
 
      By:    

--------------------------------------------------------------------------------

Richard A. Bayer
Executive Vice President, General Counsel
and Secretary
 
 
 
 
 
      THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP
 
 
 
 
 
      By:    

--------------------------------------------------------------------------------


 
 
 
 
 
      Its:   Authorized Signatory
 
 
 
 
 
      200 East Long Lake Road
Bloomfield Hills, Michigan 48304
Attention: Mr. Robert S. Taubman

9

--------------------------------------------------------------------------------



QuickLinks


REGISTRATION RIGHTS AGREEMENT
